

THIRD AMENDMENT TO CREDIT AGREEMENT
 


 
THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of February
19, 2009, is by and among HOOKER FURNITURE COMPANY (the “Borrower”), THE PERSONS
IDENTIFIED AS LENDERS ON THE SIGNATURE PAGE HERETO (whether one or more, the
“Lenders”) and BANK OF AMERICA, N.A., as agent for the Lenders (the “Agent”).
 
WHEREAS, the Borrower, the Lenders and the Agent are parties to a Credit
Agreement dated as of April 30, 2003, as amended by a First Amendment to Credit
Agreement dated as of February 18, 2005, and a Second Amendment to Credit
Agreement dated as of February 27, 2008 (such credit agreement and amendments,
the “Existing Credit Agreement”); and
 
WHEREAS, the Borrower has requested that the Lenders make certain amendments to
the Existing Credit Agreement; and
 
WHEREAS, the Lenders are willing to do so, as more fully set forth below, but
only on the terms and conditions set forth herein.  
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties agree as follows:
 
1. Definitions.  “Amended Credit Agreement” means the Existing Credit Agreement
as amended by this Amendment.  Capitalized terms used in this Amendment and not
otherwise defined shall have the meanings ascribed to them in the Existing
Credit Agreement.   
 
2. Amendment of Certain Definitions.
 
 (a) Effective as of January 1, 2009, the definition of “Applicable Rate” in
Section
1.1 of the Existing Credit Agreement is amended by deleting the first sentence
thereof and replacing it with the following:
 
“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Funded Debt to EBITDA ratio (the “Financial Covenant”) as set
forth in the most recent Compliance Certificate received by Agent pursuant to
Section 6.02(b):
 
Pricing
Level
Funded Debt to
EBITDA Ratio
Commitment Fee
LIBOR Loans
and Letters of
Credit
1
< 0.75:1
0.200%
1.25%
2
>0.75:1 but < 1.25:1
0.250%
1.50%
3
>1.25:1 but < 1.50:1
0.250%
1.75%
4
>1.50:1
0.375%
2.00%



(b) Effective as of January 1, 2009, the definition of “Cash Flow” in Section
1.1 of the Existing Credit Agreement is amended to read in its entirety as
follows:
“Cash Flow” means, for any period (a) net income, after income taxes, (b) less
income or plus loss from discontinued operations and extraordinary items, (c)
plus depreciation, depletion, amortization and other non-cash charges, (d) plus
interest expense on all obligations, and (e) minus dividends, withdrawals, and
other distributions, in each case for such period.
 
1    References in Other Credit Documents.  All references in the Existing
Credit Agreement to the "Credit Agreement" and all references in the other Loan
Documents to the "Credit Agreement" shall be deemed to refer to the Amended
Credit Agreement.
2    Representations and Warranties.  The Borrower hereby represents and
warrants that (a) the representations and warranties contained in Article V of
the Existing Credit Agreement (as amended by this Amendment) are correct in all
material respects on and as of the date hereof as though made on and as of such
date and after giving effect to the amendments contained herein, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date, and except that for purposes of this Section, the
representations and warranties contained in subsections (a) and (b) of Section
5.05 of the Existing Credit Agreement shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, and (b) no Default or Event of Default exists under the Existing
Credit Agreement on and as of the date hereof and after giving effect to the
amendments contained herein.
3    Ratification and Reaffirmation.  Each Loan Party hereby ratifies the Loan
Documents to which it is a party and acknowledges and reaffirms (a) that it is
bound by all terms of such Loan Documents (as amended hereby) applicable to it
and (b) that it is responsible for the observance and full performance of its
respective Obligations under such Loan Documents.  
4    Instrument Pursuant to Existing Credit Agreement.  This Amendment is a Loan
Document executed pursuant to the Existing Credit Agreement and shall (unless
otherwise expressly indicated therein) be construed, administered and applied in
accordance with the terms and provisions of the Amended Credit Agreement.
5    No Other Changes.  Except as expressly modified and amended by this
Amendment, the Existing Credit Agreement and all other Loan Documents shall
continue in full force and effect and all the terms, provisions and conditions
of the Loan Documents shall remain unchanged.
6    Severability.  Any provision of this Amendment held to be invalid, illegal
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
7    Counterparts.  This Amendment may be executed by the parties hereto in
several counterparts, each of which shall be deemed to be an original and all of
which shall constitute together but one and the same agreement.  Delivery of
executed counterparts of this Amendment by telecopy shall be effective as an
original and shall constitute a representation that an original shall be
delivered.

 
 

--------------------------------------------------------------------------------

 



8    Governing Law.  This Amendment shall be governed by, and construed and
interpreted in accordance with, the laws of the Commonwealth of Virginia,
without giving effect to the conflict of law principles thereof.
9    Successors and Assigns.  This Amendment shall be binding upon, inure to the
benefit of and be enforceable by the parties and their respective successors and
permitted assigns.
10    Fees and Expenses.  The Borrower shall pay to the Lenders and Agent upon
demand the full amount of all costs and expenses, including reasonable
attorneys’ fees, incurred by the Lenders and Agent in the negotiation and
preparation of this Amendment.






IN WITNESS WHEREOF, the Borrower, Agent and the Lenders have caused this
Amendment to be executed under seal by their duly authorized officers as of the
date first above written.
 
[Remainder of Page Intentionally Left Blank – Signature Page Follows]
 









 
 

--------------------------------------------------------------------------------

 















SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT
 
Borrower:
HOOKER FURNITURE CORPORATION
         
By:  /s/Paul B. Toms, Jr
 
Name:  Paul B. Toms, Jr.
 
Title:    Chairman, President and Chief Executive Officer 
     
By:  /s/ Edwin L. Ryder 
 
Name:  Edwin L. Ryder 
 
Title:    EVP- Finance and Administration 
                   
Agent:
BANK OF AMERICA, N.A.
         
By: /s/ Greg L. Richards
 
Name: Greg L. Richards
 
Title:   Senior Vice President
           
Lenders:
BANK OF AMERICA, N.A.
         
By: /S/ Greg L. Richards
 
Name:  Greg L. Richards
 
Title: Senior Vice President




 
 

--------------------------------------------------------------------------------

 
